Title: Pennsylvania Assembly Committee of Correspondence to Richard Jackson and Benjamin Franklin, 19 January 1768
From: Pennsylvania Assembly Committee of Correspondence
To: Jackson, Richard,Franklin, Benjamin


Gentlemen,
Philad. Jan. 19, 1768.
By Order of the House we inclose you Copies of a Letter from his Excellency General Gage, a Message from the Governor to the Assembly, and their Answer, and the Examination of George Croghan, Esq; Deputy-Superintendant under Sir William Johnson, for the Western District, taken before the House; by which you will perceive the present critical and alarming Situation of Indian Affairs, and that there is a Prospect of an immediate Rupture with the Natives, unless Measures are adopted to prevent it. By the Answer you will observe, that the Representatives of the People are exerting themselves in every Manner that they can conceive will tend to this salutary End. They have formed a Bill, now before the Governor, making the Offence of continuing, after Notice, on the Indian unpurchased Lands, Felony of Death without Benefit of Clergy, and warmly addressed the Governor to exert himself in bringing the Authors of the late horrid and cruel Massacre of the Indians at Conestogoe and Lancaster (which we find is one of the Causes of the Indian Discontent) to condign Punishment. What will be the Effect of this Law, should the Bill be passed, or what Part the Government will act on the Occasion, Time alone can discover.
But as the House are of Opinion, founded on Mr. Croghan’s Examination, that there is another Cause of Indian Jealousy and Dissatisfaction, without the speedy Removal of which, no durable and permanent Peace can be established between the Natives and His Majesty’s Colonies, they have ordered us to represent it to you in the strongest Terms; for though the Power of Redress does not lie with them, yet they esteem it their Duty, in a Matter of so much Concern to the Safety and Peace of His Majesty’s Subjects, to contribute as much as lies in their Power towards so important a Service: The Cause we mean is the Non-establishment of a Boundary negociated about three Years ago by His Majesty’s Orders to Sir William Johnson, between these Colonies and the Indian Country. The Delay of the Confirmation of this Boundary the Natives have warmly complained of, and that although they have received no Consideration for the Lands agreed to be ceded to the Crown on our Side of the Boundary, yet that its Subjects are daily settling and occupying those very Lands, and a Number of the Indian Warriors have been lately murdered on them, by the Frontier People, chiefly those of Virginia, in their Passage to or from War against the Cherokees. What has been the Cause of this Delay the House are not apprized; but it is their clear Opinion, that nothing less than the final Confirmation of the Boundary can lay the Foundation of a solid and lasting Peace with the Indians, as they fear no Laws, however penal, will prevent a Set of lawless Men, who infest the Frontiers of the Colonies, from entering and settling on these Lands, and, when intoxicated with Liquor, from killing the Natives who may fall in their Way. But should this Boundary be established, these frequent Causes of Indian Dissatisfaction would be removed, at least for many Years, as the Distance between our Frontiers and the Indian Country would be considerable, and their Right of Passage to War, near the inhabited Parts of the Province taken away. Under this View of Indian Affairs, the House have directed us earnestly to desire that you would use your Interest with His Majesty’s Ministry, to obtain, as soon as possible, the Accomplishment and final Ratification of this Boundary, so necessary to the future Safety of the Colonies, and to prevent the immense Expence which otherwise must unavoidably arise to Great-Britain. We are, with due Esteem, Gentlemen, Your assured Friends



William Rodman,
Joseph Galloway, Speaker,


Isaac Pearson,
James Pemberton,


Joseph Fox,
John Ross,


Joseph Richardson,
Thomas Livezey.



